BOLIN, Judge.
A routine screening of the appeals lodged in this court revealed that we probably lacked jurisdiction in this case because the appeal was not perfected by the timely filing of the appeal bond. (Louisiana Code of Civil Procedure Article 2088). Appellant was given ten days notice to show cause why the appeal should not be dismissed.
The natural father petitioned to obtain custody of his child from the child’s grandparents. A judgment rejecting the father’s demands and maintaining the grandparents’ custody was rendered July 30, 1976. A new trial was applied for August 2 and denied September 10. Subsequently plaintiff retained new counsel and a second application for new trial was made which was denied on October 19. Appellant sought and obtained an order of appeal on November 15; the appeal bond was not filed until January 12, 1977.
Since this is an appeal from a judgment relating to custody, the delay for perfecting the appeal is 30 days. La.C.C.P. Article 3943. Assuming the time for perfecting this appeal did not begin to run until October 19 (rather than September 10), the 30 days for perfecting the appeal had clearly expired.
*1130The appeal is dismissed at appellant’s cost.